DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 and the species of SEQ ID NO: 7 in the reply filed on 10/5/22 is acknowledged.
	The elected species was found to be free of the prior art and 101 compliant. Claim 5 was found to be free of the prior art and 101 compliant. The search was extended in accord with MPEP 803.02. Since applicants elected SEQ ID NO:7 claims 2-3 are to non-elected species. Since applicants did not identify any additional anti-cancer agent, claims 5-16 are drawn to non-elected species.
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/22.
Claims 2-3 and 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/22.
	Claims 1 and 4-5 are being examined.

Priority
	This application was filed 2/11/21 and has PRO 62/976,811 2/14/20.

Information Disclosure Statement
The information disclosure statement filed 2/11/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b)(5) states that each publication must be identified by date. In the instant case, in the IDS of 2/11/21 the 10th NPL reference does not include a date. It has been placed in the application file, but all the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statements (IDS) submitted on 10/1/21 and 7/19/21 have been considered by the examiner.

Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides which correspond to products of nature. This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office  which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides. Thus the answer to step 1 is yes. 
Rosen et al. (US 2007/0032413; ‘Rosen’) teach human secreted proteins (title and abstract). Page 337 of Rosen states that the sequence listing can be found at a particular web site. Sequence entry 4325 for US 2007/0032413 (retrieved from http://seqdata.uspto.gov/?pageRequest=docDetail&DocID=US20070032413A1 on 10/31/22 1 page) reveals that SEQ ID NO:4325 is a human sequence and comprises PFLFPFLF (beginning at residue 10 on page 1). In relation to the peptide of claims 1 and 4, SEQ ID NO:4325 of Rosen comprises 2 copies of PFLF (instant SEQ ID NO:2). Since the peptide has the structure as claimed the peptide would have the function as claimed absent evidence to the contrary. 
Thus in relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to natural proteins. 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims currently use the open-ended language ‘comprising’ but also encompass fragments of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that peptides of the instant claims could correspond to fragments (the protein with severed bonds). 
In relation to step 2b, the claims are drawn to peptides. The word ‘isolated’ does not change the structure of the peptide. The claims do not require any additional features that add significantly more to the exceptions.
Further, there is no evidence of any markedly different characteristic. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. The claims clearly tie up practical applications. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen et al. (US 2007/0032413; ‘Rosen’) as evidence by Sequence entry 4325 for US 2007/0032413 (retrieved from http://seqdata.uspto.gov/?pageRequest=docDetail&DocID=US20070032413A1 on 10/31/22 1 page).
	Rosen teach human secreted proteins (title and abstract). Page 337 of Rosen states that the sequence listing can be found at a particular web site. The web site (see above) reveals that SEQ ID NO:4325 comprises PFLFPFLF (beginning at residue 10 on page 1).
	In relation to the peptide of claims 1 and 4, SEQ ID NO:4325 of Rosen comprises 2 copies of PFLF (instant SEQ ID NO:2). Since the peptide has the structure as claimed the peptide would have the function as claimed absent evidence to the contrary. Rosen teach a specific SEQ ID and Rosen specifically teach the proteins as secreted (title and abstract) and isolated (section 0499) so the protein would be isolated as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658